Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of this 29th day of May, 2008, by and between Stereotaxis, Inc. (the
“Company” or “Stereotaxis”) and Michael P. Kaminski (the “Employee”).

WHEREAS, the Company and the Employee entered into that certain Employment
Agreement dated as of April 17, 2002 (the “Employment Agreement”); and

WHEREAS, the Company and the Employee now desire to amend the Employment
Agreement;

NOW, THEREFORE, in consideration of the continued employment of the Employee and
the promises and mutual covenants set forth in the Employment Agreement, as well
as the mutual covenants set forth herein, the parties agree as follows:

Section 1.     Section 1.4 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

“1.4

Termination: For purposes of this Agreement, “Cause” shall mean gross misconduct
or gross negligence such as gross breach of fiduciary duty, dishonesty, theft or
commission of a crime involving moral turpitude.

 

1.4.a

Termination without Cause: If Employee’s employment is terminated by Stereotaxis
without Cause, Employee will be paid a salary continuance equal to his monthly
base salary for twelve (12) months in accordance with the Company’s normal
payroll practices. However, if Employee is re-employed (by the Company or
another employer), all salary continuance pay will cease immediately.

 

1.4.b

Change of Control: If Employee’s employment is terminated without Cause as a
result of, or following, an acquisition or merger of the Company where the
Company is not the surviving entity and a change of control occurs and Employee
is not offered a comparable position and salary in the surviving entity, (i)
Employee will be paid salary continuance equal to his monthly base salary for
twelve (12) months in accordance with the Company’s normal payroll practices and
(ii) 100% of Employee’s unvested stock options will vest at the end of the
salary continuance period. However, if Employee is re-employed (by the Company
or another employer), all salary continuance pay will cease immediately.

 

1.4.c

Other Termination: Employee is not entitled to severance pay if Employee’s
termination is voluntary or for Cause.”

Section 2.        All provisions of the Employment Agreement not hereby amended
shall remain in full force and effect.





Section 3.        This Amendment and the Employment Agreement shall be read and
construed together as a single instrument.

Section 4.        This Amendment shall be interpreted in accordance with and
governed by the laws of the State of Missouri.

IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year first written above.

 

STEREOTAXIS, INC.

 

 

 

 

 

By:

/s/ Bevil J. Hogg

 

Name:

Bevil J. Hogg

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Michael P. Kaminski

 

Michael P. Kaminski

 

 

 